 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 525 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Israel submitted the following concurrent resolution; which was referred to the Committee on Armed Services
 
CONCURRENT RESOLUTION 
Commending those individuals that have donated prepaid telephone cards to members of the United States Armed Forces participating in Operation Enduring Freedom and Operation Iraqi Freedom. 
 
Whereas members of the United States Armed Forces participating in Operation Enduring Freedom and Operation Iraqi Freedom are separated from families and friends for extended periods of time; 
Whereas the ability to keep in touch with family and friends while facing life threatening danger is critical to the well being of the members of the Armed Forces serving overseas; 
Whereas the people of the United States have supported efforts to boost the morale of members of the Armed Forces that are deployed in Afghanistan and Iraq by donating prepaid calling cards so that the members are able to keep in touch with family and friends; and 
Whereas the donation of prepaid calling cards to members of the Armed Forces serving in Iraq and Afghanistan is important to the success of our troops: Now, therefore, be it 
 
That Congress commends those individuals that have donated prepaid telephone cards to members of the United States Armed Forces participating in Operation Enduring Freedom and Operation Iraqi Freedom. 
 
